Citation Nr: 0023202	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97- 03 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a respiratory condition 
claimed as bronchopneumonia.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.  His appeal comes to the Board of Veterans' Appeals 
(Board) from a July 1996 RO decision that denied service 
connection for a respiratory condition claimed as 
bronchopneumonia.  


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for respiratory 
condition claimed as bronchopneumonia.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a respiratory condition claimed as 
bronchopneumonia.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Navy from August 
1943 to March 1946.  His service medical records show he was 
admitted to sick bay in December 1943 with the usual signs 
and symptoms of catarrhal fever.  He continued to run a low-
grade fever, and a chest X-ray revealed the presence of 
bronchopneumonia.  Upon transfer to a hospital, his symptoms 
improved and his left lung was clear on X-ray.  In early 
January 1944 a chest X-ray showed that the pneumonic 
infiltration in his right lung had cleared.  In February 1944 
he was returned to duty.  His March 1946 service separation 
examination noted a history of an episode of bronchopneumonia 
in 1943.  Examination of the thorax and a chest X-ray were 
normal.  

Medical records from Stephen S. Benham, M.D., show the 
veteran was treated from 1987 to 1993 for various medical 
conditions.  On the initial 1987 treatment, it was noted that 
that the veteran had a non-productive cough that started with 
a cold.  The assessment was possible pneumonia.  He was next 
seen in April 1989 for an episode of syncope of unknown 
etiology.  A Holter monitor showed cardiac arrhythmias.  In 
May 1989 it was noted that that the lungs were clear.  The 
assessment was status post PACs (premature atrial 
contractions) and supraventricular tachycardia.  In November 
1992 the veteran had complaints of chest congestion with a 
non-productive cough.  The assessment was bronchitis.  The 
assessment later in November 1992 was asthmatic bronchitis.  
The veteran later continued to have respiratory symptoms, and 
assessments included asthma and chronic obstructive pulmonary 
disease.

The veteran was seen at a VA outpatient clinic at various 
times in 1993 for evaluation and treatment of lung symptoms.  
When seen at the pulmonary clinic in June 1993, it was 
reported that he had been healthy until 6 months previously 
when he developed multiple episodes of a cough and shortness 
of breath with limited sputum production.  He related various 
inciting factors including secondary smoke, smoke from a wood 
stove, and cold air exposure.  Asthmatic bronchitis was 
suspected.  

In February 1996 the RO received the veteran's claim for 
service connection for bronchopneumonia.

On a February 1996 VA respiratory examination, the veteran 
reported his episode of pneumonia in service, related he had 
a bout of a cough and runny nose every 2 years (apparently an 
upper respiratory infection), and noted regular treatment for 
lung problems since the early 1990s.  Following current 
examination, the diagnoses were asthmatic bronchitis and 
probable early chronic obstructive pulmonary disease.  A 
pulmonary function test and chest X-ray were normal.  That 
same day at the VA pulmonary clinic the assessment was asthma 
by history.

In his February 1997 substantive appeal and in other 
statements the veteran avers that his current respiratory 
conditions are the result of his episode of bronchopneumonia 
during service.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's claim of service connection for a respiratory 
condition, claimed as bronchopneumonia, presents the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that it is well grounded, 
meaning plausible  If he has not presented evidence that his 
claim is well grounded, there is no duty on the part of the 
VA to assist him with his claim, and the claim must be 
denied.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136 (1994).  For his claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
the in-service disease or injury and a current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grivois, supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).

The service medical records show the veteran had an acute and 
transitory episode of bronchopneumonia in late 1943-early 
1944 that resolved, and his 1946 service separation 
examination was negative for any residual disability.  In the 
late 1980s and in the 1990s the veteran developed respiratory 
symptoms, and various lung disorders have been diagnosed, 
including chronic obstructive pulmonary disease, asthma, and 
asthmatic bronchitis.  None of the medical records suggest 
the veteran now has residuals of the service episode of 
pneumonia or that a current lung disorder is linked to that 
episode or other incidents of service.  The veteran claims 
that his current respiratory condition is related to the 
episode of bronchopneumonia in service in World War II.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology, and his statements do not serve to 
make the claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

A well-grounded claim for service connection for a 
respiratory condition has not presented, as no medical 
evidence has been submitted to link the current diagnoses, 
first shown many years after service, with the veteran's 
active duty.  Caluza, supra.  Absent such competent medical 
evidence of causality, the claim for service connection for a 
respiratory condition claimed as bronchopneumonia must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a)


ORDER

Service connection for a respiratory condition claimed as 
bronchopneumonia is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

